Case 18-30813   Doc   Filed 05/07/19   Entered 05/07/19 14:56:14   Desc Main
                          Document     Page 1 of 7
Case 18-30813   Doc   Filed 05/07/19   Entered 05/07/19 14:56:14   Desc Main
                          Document     Page 2 of 7
Case 18-30813   Doc   Filed 05/07/19   Entered 05/07/19 14:56:14   Desc Main
                          Document     Page 3 of 7
Case 18-30813   Doc   Filed 05/07/19   Entered 05/07/19 14:56:14   Desc Main
                          Document     Page 4 of 7
Case 18-30813   Doc   Filed 05/07/19   Entered 05/07/19 14:56:14   Desc Main
                          Document     Page 5 of 7
Case 18-30813   Doc   Filed 05/07/19   Entered 05/07/19 14:56:14   Desc Main
                          Document     Page 6 of 7
   Case 18-30813         Doc     Filed 05/07/19    Entered 05/07/19 14:56:14        Desc Main
                                     Document      Page 7 of 7


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA
                                   ST PAUL DIVISION

 In Re:                                            Case No. 18-30813

 Mark Robert Berry
                                                   Chapter 13
 Jenny Marie Berry

 Debtors.                                          Judge William J Fisher

                                  CERTIFICATE OF SERVICE

I certify that on May 7, 2019, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:
          Andrew C. Walker, Debtors’ Counsel
          curtwalkerbky@gmail.com
          Curtis K Walker, Debtors’ Counsel
          curtwalkerbky@gmail.com
          Gregory A Burrell, Chapter 13 Trustee
          cmecfjzkmn@ch13mn.com
          Office of the United States Trustee
          ustpregion12.mn.ecf@usdoj.gov
I further certify that on May 7, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:
          Mark Robert Berry, Debtor
          308 8th Ave SE
          Forest Lake, MN
          Jenny Marie Berry, Debtor
          308 8th Ave SE
          Forest Lake, MN
 Dated: May 7, 2019                                /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
